[Cite as Cleveland v. Long, 2021-Ohio-941.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


CITY OF CLEVELAND,                                  :

                Plaintiff-Appellee,                 :
                                                             No. 109568
                v.                                  :

JAMES LONG, JR.,                                    :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: March 25, 2021


                     Criminal Appeal from the Cleveland Municipal Court
                                  Case No. 19-TRD-35687


                                              Appearances:

                Barbara A. Langhenry, Cleveland Director of Law, and
                Aqueelah A. Jordan, Chief Prosecuting Attorney, and J.
                Bascone, Assistant Prosecuting Attorney, for appellee.

                James Long, Jr., pro se.


MARY EILEEN KILBANE, J.:

                  Pro se defendant-appellant James Long, Jr. (“Long”) appeals his

conviction for various municipal traffic violations. For the reasons that follow, we

affirm.
I.   FACTUAL AND PROCEDURAL BACKGROUND

              On the evening of November 26, 2019, Long was operating his

vehicle near the intersection of Lorain Avenue and West 25th Street in Cleveland,

Ohio, when he was stopped by Cleveland Police. Long was cited for three violations

of Cleveland Codified Ordinances: C.C.O. 431.14, signals before changing course;

turning or stopping; C.C.O. 437.02, time for lighted lights on motor vehicles; and

C.C.O. 435.06, display of license. Cleveland Police Officer Rose, #1246, personally

served Long with the citation at the location of the traffic stop around 7:50 p.m.,

and Long refused to sign the citation.

              On December 13, 2019, Long was arraigned and pleaded not guilty

to the three charges. On January 8, 2020, Long proceeded to trial pro se in the

Cleveland Municipal Court before a magistrate, who found Long guilty of all three

charges. The presiding judge approved and adopted the magistrate’s decision on

January 14, 2020. Long filed a motion objecting to the court’s adoption of the

magistrate’s decision. On February 12, 2020, the court denied Long’s motion.

              This appeal follows. Long asserts the following assignment of error:

      I.     The Municipal Court operates as a corporate business when the
             prosecutors do not produce a [p]laintiff or an injured party and
             barred the [a]ppellant from asking questions that involved
             Constitutional violations.

II. LAW AND ANALYSIS

               Long’s assignment of error fails to clearly state the error he is

appealing from nor does it present any cogent legal argument. Throughout his

brief, Long discusses a variety of legal concepts such as, driving is a liberty not a
privilege, that a city is a corporation that cannot enter into a contract or be a

plaintiff, and that the U.S. Constitution is the only binding law. These arguments,

while unrelated to his findings of guilt, are several of many claims made in

“sovereign citizen” arguments, which numerous courts, including this one, have

consistently rejected as meritless. See Shaker Hts. v. El-Bey, 2017-Ohio-929, 86

N.E.3d 865, ¶ 6 (8th Dist.).

              In El-Bey, the appellant made similar arguments as Long in an

attempt to overturn his convictions, claiming that the city did not have jurisdiction

over El-Bey because he did not have a contract with it and that he had a

fundamental right to travel with his car. Id. at ¶ 11-13. As stated in El-Bey,

numerous other courts have found these arguments to be meritless:

      Numerous courts have rejected similar challenges to convictions
      based on “sovereign citizen” or “sovereign nation” arguments. See,
      e.g., State v. Wyley, 8th Dist. Cuyahoga No. 102889, 2016-Ohio-1118,
      ¶ 6-7, 11-12; Garfield Hts. v. Foster, 8th Dist. Cuyahoga No. 102965,
      2016-Ohio-2834, ¶ 9 (noting that “[t]his court and other courts have
      repeatedly rejected the ‘sovereign citizen’ argument or defense when
      challenging jurisdiction and have actually characterized such
      arguments as frivolous”); State v. Few, 2d Dist. Montgomery No.
      25969, 2015-Ohio-2292, ¶ 6 (sovereign citizen theories “‘are meritless
      and worthy of little discussion’”), quoting Dubose v. Kasich, S.D.Ohio
      No. 2:11-CV-00071, 2013 U.S. Dist. LEXIS 6086, 3 (Jan. 15,
      2013); State v. Blacker, 12th Dist. Warren No. CA2008-07-094,
      2009-Ohio-5519, ¶ 7-10 (rejecting defendant’s claim that the trial
      court lacked jurisdiction to try and convict him of criminal defenses
      because he is a “sovereign man,” a “non-resident alien to the Federal
      United States, the State of Ohio, and Warren County,” and holding
      that “Ohio’s Revised Code and any applicable criminal statutes apply
      to all individuals, regardless of citizenship or nonresident alien
      status”); see also St. Paris v. Galluzzo, 2d Dist. Champaign No. 2014-
      CA-29, 2015-Ohio-3385, ¶ 46 (“‘Regardless of an individual’s claimed
      status of descent, be it as a “sovereign citizen,” a “secured-party
      creditor,” or a “flesh-and-blood human being,” that person is not
      beyond the jurisdiction of the courts. These theories should be
      rejected summarily, however they are presented.’”), quoting United
      States v. Benabe, 654 F.3d 753, 767 (7th Cir.2011); State v. Matthews,
      2d Dist. Greene No. 2015-CA-73, 2016-Ohio-5055, ¶ 3-6 (rejecting
      defendant’s arguments that municipal court lacked subject matter
      jurisdiction and personal jurisdiction because “municipal court could
      not obtain jurisdiction over him without his consent” and that “there
      could be no consent without a ‘contract’ with the municipal
      corporation”); Friend v. Schatzman, M.D.N.C. No. 1:15CV231, 2015
      U.S. Dist. LEXIS 36332, 3-5 (Mar. 24, 2015) (defendant’s claim that
      he was a member of the “United Washitaw de Dugdahmoundyah
      Mu’ur Nation” and not a United States citizen did not preclude his
      arrest, prosecution and conviction for the unlawful possession of
      cocaine in violation of North Carolina law).


El-Bey at ¶ 6. This court found El-Bey’s argument that he did not have a contract

with the municipality to be without merit. Id. at ¶ 13. Similarly, in Matthews, the

Second District also found the appellant’s arguments that he “d[id] not wish to

contract with the municipal corporation” to have no legal effect and to be without

merit. Matthews, 2d Dist. Greene No. 2015-CA-73, 2016-Ohio-5055, ¶ 6. As such,

this court also finds Long’s arguments to be without merit.

              More importantly, Long does not present any actual legal arguments

or issues of fact related to the trial court’s judgment adopting the magistrate’s

finding of guilt for the above-stated charges nor does he dispute the actual

conviction. “An appellant must affirmatively demonstrate error on appeal and

must provide legal arguments that substantiate the alleged error.” Gomez v. Kiner,

10th Dist. Franklin Nos. 11AP-767 and 11AP-768, 2012-Ohio-1019, ¶ 10, citing

State v. Humphries, 5th Dist. Stark No. 06CA00156, 2008-Ohio-388, ¶ 47-48.

This court cannot construct assignments of error nor create arguments on behalf
of an appellant. Id. Because Long, in his sole assignment of error, does not state

any legal issue regarding the magistrate’s finding of guilt or the trial court’s

subsequent adoption, nor does he factually argue any legal errors, there is nothing

for this court to substantively review.

              For the reasons above, we affirm the trial court’s conviction and

overrule appellant’s assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR